DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1
Claim 1 and claims dependent thereon are drawn to a process and thus meet the requirements for step 1.
Step 2a (prong 1)
Claim 1, and claims dependent thereon recite “a method for dirty camera detection, comprising: detecting a first state change event at an appliance comprising a cook cavity and a camera; after detecting the first state change event, sampling an image of the cook cavity; determining a class label, from a plurality of class labels, for the cook cavity using the image, wherein the plurality of class labels represent a cook cavity occupancy state and a camera cleanliness state; verifying the class label”, which, under broadest reasonable interpretation, fall within the mental processes grouping of abstract ideas.  
Except for the recitation of “facilitating use of the appliance based on the verified class label”, the determinations in the context of these claims are capable of being performed in the mind of a user.  
It is noted that claim 1 does not require a computer to perform any of the claimed steps.
Accordingly, the claims recite an abstract idea.
Step 2a (prong 2)
This judicial exception is not integrated into a practical application. The claims recite the additional elements of “facilitating use of the appliance based on the verified class label” which a user can perform after the determinations are mentally processed.
The additional elements of “facilitating use of the appliance based on the verified class label” are generically recited and do not add any meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.
The additional elements of “facilitating use of the appliance based on the verified class label” do not add any meaningful limitation to the abstract idea because they are insignificant extra solution activity. 
 Step 2b
The claims do not include additional elements that when considered individually and in combination are sufficient to amount to significantly more than the judicial exception for the following reasons: 
facilitating use of the appliance based on the verified class label is well understood, routine and conventional 
facilitating use of the appliance based on the verified class label are not significantly more.
The claims are drawn to an abstract idea without significantly more.

Allowable Subject Matter
Claims 14-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745. The examiner can normally be reached Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        11/22/2022